Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“component configured to” in claims 21, 27, and 32 which will be interpreted as hardware based on [0039] of the specification “ Controller 206 generates instructions to hardware and software components 212 of data streaming device 108”
“controller configured to” in claims 21-27, 30, 32-36 and will be interpreted as a processor according to [0039] of the specification “Controller 206 may be the same or different hardware component as a processor that executes on data streaming device 108”.
“measuring module configured to” in claim 32 and will be interpreted to be a power regulator according to the specification “[0038] One embodiment of measuring module 202 may be a power grid regulator. A power grid regulator is a hardware component that has input voltage and output voltage, where the input voltage is greater than the output voltage”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim limitation “component configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification 0039 teaches “ Controller 206 generates instructions to hardware and software components 212 of data streaming device 108”. But does not disclose what type of hardware structure the component is.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-22, 26-31, 32-33, and 37-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klarke et al. (US 20130111521 A1) in view of Rofougaran (US 20140113684 A1)

Regarding claim 21, Klarke teaches a data streaming device, comprising: (Fig 5 Device 510)
a port (Fig 5; 504) operatively coupled to a content display device (Fig 5; device 100) and configured to receive power from the content display device, (Fig 5; Streaming device connected to a device with a display through a port; 0051; receiving power for device 510 from the connection through connector 504)
wherein the content display device (device 100) receives content (stream media content) from the data streaming device (device 510) and displays the received content, and the data streaming device (device 510) provides the content (stream media content) to the content display device (device 100); (Fig 5; 0047; providing by device 510 to the device 100 stream media content; 0044-0045; a television displays content received)
 a component (Fig 5; any of the components of device 510) configured to provide a functionality to the data streaming device; (Fig 5; 0051-0051; device components and functionality) 
and a controller (Fig 5 Processor 512) operatively coupled to the component (Fig 5; any of the components of device 510) wherein the controller is configured to: (Fig 5 Processor 512)
Klarke does not explicitly teach wherein the controller is configured to:
determine an amount of power supposed to be consumed by the component
determine an amount of available power received from the content display device;  
 determine the amount of available power is not sufficient to operate the component based on the amount of power supposed to be consumed; 
and calibrate the functionality of the component based on the amount of available power to continue to provide the content to the content display device.  
In an analogous art Rofougaran teaches 
wherein the controller is configured to: (0030; off-chip power management circuit)
determine an amount of power supposed to be consumed by the component ([0030; 0036; 0038-0039; ] off-chip power management circuit determines the required power needs of peripherals, and modules of the device)
determine an amount of available power received from the content display device;  ([0039; 0030; Fig 4] off-chip power management circuit connected to different power sources (equivalent to content display device)); the off-chip power management unit consists of power regulator; determining by the power regulator if the power being supplied by the power source is adequate or not (equivalent to measure and determine if the received power is sufficient to operate … device))
 determine the amount of available power (received power from power supplied) is not sufficient to operate the component based on the amount of power supposed to be consumed (0041-0042; the off-chip power management unit determines to start the process of powering down unused modules as the power is insufficient for powering all the modules of the device)
and calibrate the functionality of the component (modules) based on the amount of available power to continue (low power communication) to provide the content (data) to the content display device (0028; device 32 in communication with communication device) (0041-0043; applying power conservation techniques by powering down certain modules of the device, adapting communication operations of the device, decreasing packet sizes etc in response to power signals indicating available or unavailable power sources )
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Klarke to include determining the power supplied is insufficient and modifying the functionality of the device in response as is taught by Rofougaran
	The suggestion/motivation for doing so is to improve power management 0001. 

Regarding claim 22, Klarke in view of Rofougaran teach the data streaming device of claim 21, and is disclosed above, Klarke does not explicitly teach but Rofougaran teaches wherein to calibrate (configuring) the functionality (operation) of the component, the controller (power management unit) is configured to reduce the functionality of the component(0041-0042; the off-chip power management unit determines to start the process of powering down unused modules as the power is insufficient for powering all the modules of the device)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Klarke to include determining the power supplied is insufficient and modifying the functionality such as powering down or altering communication load of the device in response as is taught by Rofougaran
	The suggestion/motivation for doing so is to improve power management 0001. 

Regarding claim 26, Klarke in view of Rofougaran teach the data streaming device of claim 21, and is disclosed above, Klarke further teaches wherein the component is a first component (Fig 5 518 wifi circuit) to provide a first functionality,(Fig 5; Component 518 of device 510 wifi circuit see 0052 wifi circuit functionality)
 and the data streaming device further includes a second component (interface component) to provide a second functionality, (Fig 5; Component 516 or 514 or 520 or 512 see 0051 for interface and processor functionality)
Klarke does not explicitly disclose and the controller is configured to calibrate the first functionality of the first component and the second functionality of the second component based on the amount of available power received from the content display device 
In an analogous art Rofougaran teaches and the controller (power management circuit) is configured to calibrate the first functionality (0041 first device module function) of the first component (0041 first device module) and the second functionality (0041; first device module function) of the second component (power down device modules) based on the amount of available power received from the content display device (0041-0043; applying power conservation techniques by powering down certain modules of the device, adapting communication operations of the device, decreasing packet sizes etc in response to power signals indicating available or unavailable power sources )
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Klarke to include determining the power supplied is insufficient and modifying the functionality of different components and modules of the device in response as is taught by Rofougaran
	The suggestion/motivation for doing so is to improve power management 0001. 

Regarding claim 27, Klarke in view of Rofougaran teach the data streaming device of claim 21, and is disclosed above, Klarke does not explicitly teach but Rofougaran teaches wherein the component is configured to operate at a plurality of power levels including a first power level (full or high power mode) and a second power level (low-power mode), (0038; 0040; the device and its modules run on a plurality of different power modes) wherein each level of the plurality of power levels operates using a preconfigured amount of power, (0038; determines the mode based on power status signal)

and wherein to calibrate the functionality of the component (modules), the controller  (power management circuit) is configured to change the component (module) from operating at the first power level (active module) to the second power level (powered off module) (0038-0043; teaches conservation techniques between different power modes going from high to low, conservation techniques include; 0041-0043; applying power conservation techniques by powering down certain modules of the device, adapting communication operations of the device, decreasing packet sizes etc in response to power signals indicating available or unavailable power sources)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Klarke to include determining the power supplied is insufficient and modifying the functionality of the device in response as is taught by Rofougaran
	The suggestion/motivation for doing so is to improve power management 0001. 

Regarding claim 28, Klarke in view of Rofougaran teach the data streaming device of claim 27, and is disclosed above, Klarke does not explicitly teach but Rofougaran teaches wherein the first power level or the second power level determines a frame rate, a content resolution, a processor clock speed, a network bandwidth, or a network speed of the data streaming device (0043; when the device enters low power state the system adapts by increasing throughput for communications through between devices, and clearing all other communication occurring on a channel (equivalent to network bandwidth))
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Klarke to include determining the power supplied is insufficient and modifying the functionality of the device in response as is taught by Rofougaran
	The suggestion/motivation for doing so is to improve power management 0001. 

Regarding claim 29, Klarke in view of Rofougaran teach the data streaming device of claim 21, and is disclosed above, Klarke further teaches wherein the port operatively coupled to the content display device includes a universal serial bus (USB) port (0048; USB connector 504; Fig 5 streaming device 502 connected to display device 100)

Regarding claim 30, Klarke in view of Rofougaran teach the data streaming device of claim 21, and is disclosed above, Klarke further teaches wherein the port coupled to the content display device is a first port, (Fig 5 Connector (equivalent to port) coupled through cable to device 100)
Klarke does not explicitly teach but Rofougaran teaches  and the data streaming device (communication device) further includes a second port (wired connection) coupled to an additional power source, (0042; Inductive power module 275 see Fig 5 for connection through a port) 
and the controller (power management circuit) is configured to calibrate the functionality of the component (conservation methods applied) by increasing a network bandwidth, (0042-0043; clearing traffic in order to increase throughput, equivalent to network bandwidth)
 a resolution of the content, OR a frame rate of the content 
when the second port receives power from the additional power source (0042-0043; power conservation methods when power is being provided by the inductive power module)  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Klarke to include determining the power supplied is insufficient and modifying the functionality of the device in response as is taught by Rofougaran
	The suggestion/motivation for doing so is to improve power management 0001. 

Regarding claim 31, Klarke in view of Rofougaran teach the data streaming device of claim 21, and is disclosed above, Klarke further teaches wherein the content includes media content, video content, audio content, visual content, textual documents, images, games, music, software, or real-time games (0047; the content streamed is media content).

Regarding claim 32, Klarke teaches a data streaming device, comprising: (Fig 5 Device 510)
wherein the content display device (Device 100) receives the content (stream media content) from the data streaming device (device 510) and displays the received content; (device 100); (Fig 5; 0047; providing by device 510 to the device 100 stream media content; 0044-0045; a television displays content received)
a component (Fig 5; any of the components of device 510) configured to provide a functionality to the data streaming device; (Fig 5; 0051-0051; device components and functionality) 
Klarke does not explicitly teach a measuring module configured to measure an amount of available power received from a content display device,
 and determine whether the amount of available power is sufficient for the data streaming device to provide content to the content display device, 
and a controller coupled to the measuring module and the component, 
and configured to calibrate the functionality of the component based on the amount of available power to continue to provide the content to the content display device when the amount of available power is not sufficient to operate the component based on an amount of power supposed to be consumed by the component.  
In an analogous art Rofougaran teaches a measuring module (off-chip power management circuit) configured to measure an amount of available power received from a content display device, ([0039; 0030; Fig 4] off-chip power management circuit (equivalent to a measuring module) connected to different power sources (equivalent to content display device)); the off-chip power management unit consists of power regulator; determining by the power regulator if the power being supplied by the power source is adequate or not (equivalent to measure and determine if the received power is sufficient to operate … device))
 and determine whether the amount of available power is sufficient for the data streaming device to provide content (data) to the content display device, (0028; device 32 in communication with communication device)  (0041-0042; the off-chip power management unit determines to start the process of powering down unused modules as the power is insufficient for powering all the modules of the device)
and a controller (Fig 5; processing module #225) coupled to the measuring module and the component, ([0038; 0040; Fig 4 & 5] the processing module connected to the off-chip power management unit)
and configured to calibrate the functionality of the component (modules) based on the amount of available power to continue (low power communications) to provide the content (data) to the content display device (0028; device 32 in communication with communication device) when the amount of available power is not sufficient (insufficient for powering all modules) to operate the component based on an amount of power supposed to be consumed by the component (0028; device 32 in communication with communication device) (0041-0043; applying power conservation techniques by powering down certain modules of the device, adapting communication operations of the device, decreasing packet sizes etc in response to power signals indicating available or unavailable power sources)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Klarke to include determining the power supplied is insufficient and modifying the functionality of the device in response as is taught by Rofougaran
	The suggestion/motivation for doing so is to improve power management 0001. 

Regarding claim 33 the claim inherits the same rejection as claim 22 for reciting similar limitations in the form of a data streaming device Klarke teaches (Fig 5 Device 510)

Regarding claim 37, Klarke in view of Rofougaran teach the data streaming device of claim 32, and is disclosed above, Klarke does not explicitly teach but Rofougaran teaches wherein the measuring module includes a power grid regulator , ([0030; 0049; Fig 4] off-chip power management circuit includes current and voltage regulators (equivalent to a power regulator) connected to different power sources)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Klarke to include a current and voltage regulators for the device as is taught by Rofougaran
	The suggestion/motivation for doing so is to improve power management 0001. 

Regarding claim 38, Klarke in view of Rofougaran teach the data streaming device of claim 32, and is disclosed above, Klarke does not explicitly teach but Rofougaran wherein the measuring module (off-chip power management circuit) includes a current limit device (0030; the off chip power management circuit includes current regulators for setting current limits in response to power mode signals)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Klarke to include a current regulators for setting current limits as is taught by Rofougaran
	The suggestion/motivation for doing so is to improve power management 0001. 

Regarding claim 39 the claim inherits the same rejection as claim 21 for reciting similar limitations in the form of a non-transitory computer readable medium (0058; computer readable storage medium having instructions stored theron and executed by the processor)
Regarding claim 40 the claim inherits the same rejection as claim 22 for reciting similar limitations in the form of a non-transitory computer readable medium (0058; computer readable storage medium having instructions stored theron and executed by the processor)

Regarding claim 41 the claim inherits the same rejection as claim 21 for reciting similar limitations in the form of a data streaming device Klarke teaches (Fig 5 Device 510)
Regarding claim 42 the claim inherits the same rejection as claim 22 for reciting similar limitations in the form of a data streaming device Klarke teaches (Fig 5 Device 510)

Claim(s) 23, 34, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klarke et al. (US 20130111521 A1) in view of Rofougaran (US 20140113684 A1) in view of Yoshimoto (US 20160277775 A1)

Regarding claim 23, Klarke in view of Rofougaran teach the data streaming device of claim 21, and is disclosed above, Klarke in view of Rofougaran do not explicitly teach wherein the component is a network connectivity component, and wherein to calibrate the functionality of the component, the controller is configured to decrease a bandwidth or a network speed provided by the component
	In an analogous art Yoshimoto teaches wherein the component is a network connectivity component (network interface), and wherein to calibrate the functionality of the component, the controller is configured to decrease a bandwidth or a network speed provided by the component  (0020; the controller decreases the bandwidth of the network interface of the device)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Klarke in view of Rofougaran to include configuring a component to reduce bandwidth usage in data transfer as is taught by Yoshimoto
	The suggestion/motivation for doing so is to improve a QoS of content transmission sessions [0002-0003]

Regarding claim 34 the claim inherits the same rejection as claim 23 for reciting similar limitations in the form of a data streaming device Klarke teaches (Fig 5 Device 510)

Regarding claim 43 the claim inherits the same rejection as claim 23 for reciting similar limitations in the form of a data streaming device Klarke teaches (Fig 5 Device 510)

Claim(s) 24-25, 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klarke et al. (US 20130111521 A1) in view of Rofougaran (US 20140113684 A1) in view of Fujii (US 20170251275 A1) 

Regarding claim 24, Klarke in view of Rofougaran teach the data streaming device of claim 21, and is disclosed above, Klarke in view of Rofougaran do not explicitly teach wherein the component is a content processing component, and wherein to calibrate the functionality of the component, the controller is configured to decrease a resolution of the content or process the content with a decreased number of pixels.  
In an analogous art Fujii teaches wherein the component is a content processing component (converting unit 201), and wherein to calibrate the functionality of the component (hardware and functional configuration), the controller (0028; CPU of device) is configured to decrease a resolution of the content or process the content with a decreased number of pixels (0031; decreasing by the converting unit of the delivering device the resolution of the video; 0028; 0030-0031; hardware and functional configuration of the devices)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Klarke in view of Rofougaran to include configuring a component to decrease resolution and frame rate of content being communicated as is taught by Fujii
	The suggestion/motivation for doing so is to improve information processing 0002.

Regarding claim 25, Klarke in view of Rofougaran teach the data streaming device of claim 21, and is disclosed above, Klarke in view of Rofougaran do not explicitly teach wherein the component is a content processing component, and wherein to calibrate the functionality of the component, the controller is configured to decrease a frame rate of the content
In an analogous art Fujii teaches wherein the component is a content processing component(converting unit 201),, and wherein to calibrate the functionality of the component(hardware and functional configuration), the controller (0028; CPU of device) is configured to decrease a frame rate of the content (0031; decreasing by the converting unit of the delivering device the frame rate of the video; 0028; 0030-0031; hardware and functional configuration of the devices)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Klarke in view of Rofougaran to include configuring a component to decrease resolution and frame rate of content being communicated as is taught by Fujii
	The suggestion/motivation for doing so is to improve information processing 0002.

Regarding claim 35 the claim inherits the same rejection as claim 24 for reciting similar limitations in the form of a data streaming device Klarke teaches (Fig 5 Device 510)
Regarding claim 36 the claim inherits the same rejection as claim 25 for reciting similar limitations in the form of a data streaming device Klarke teaches (Fig 5 Device 510)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451